UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CINDY DESIR,

                                  Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 19 Civ. 8144 (AT) (SLC)
NYU LANGONE HEALTH SYSTEM, et al.,
                                                                              ORDER
                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         Pursuant to the status conference held today, July 6, 2021, the Court orders as follows:

         1. By July 20, 2021, Plaintiff shall file either: i) a motion for leave to permit joinder of a

               potential plaintiff who consented to join the suit after the expiration of the opt-in

               deadline (the “Motion); or ii) a letter advising that she will not file the Motion; and

         2. All current case deadlines are ADJOURNED sine die pending the Court’s receipt of

               Plaintiff’s filing on July 20, 2021. In the event Plaintiff files the Motion and it is

               granted, the Court will set a schedule for the completion of discovery and for

               Defendants’ motion, if any, to decertify the conditionally certified collective action. In

               the event Plaintiff files the Motion and it is denied or Plaintiff elects not to file the

               Motion, the Court will set a schedule for the parties to move for summary judgment

               in accordance with the practices of the Honorable John P. Cronan.

Dated:            New York, New York
                  July 6, 2021
                                                          SO ORDERED

                                                          _________________________
                                                          SARAH L. CAVE
                                                          United States Magistrate Judge
